Citation Nr: 1011242	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  09-03 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disability.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1978 to 
November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The June 1989 rating decision denying service connection 
for a right knee disability is final.  

2.  None of the new evidence associated with the claims file 
since the June 1989 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a right knee disorder, or raises a 
reasonable possibility of substantiating the claim for 
service connection for a right knee disorder. 


CONCLUSIONS OF LAW

1.  The June 1989 rating decision denying service connection 
for a right knee disability is final.  38 U.S.C.A. § 7105 
(West 2002).  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a right knee 
disability.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's petition to reopen his claim for 
service connection for a right knee disorder was received in 
June 2007.  Thereafter, he was notified of the provisions of 
the VCAA by the RO in correspondence dated in June 2007.  
This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a statement of the 
case (SOC) was issued in December 2008.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).  38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim. Subsection 
(b)(3) was also added and notes that no duty to provide § 
5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to the 
benefit claimed cannot be established."

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in June 2007.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen. With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

A review of the June 2007 VCAA notice letter shows the RO 
identified the basis for the denial in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Board finds the notice 
requirements pertinent to the issue on appeal addressed in 
this decision have been met.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, and all relevant treatment records 
pertaining to his claimed disability have been obtained and 
associated with his claims file.  Furthermore, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The Veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Law and Regulations

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009)

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Factual Background and Analysis

The RO denied service connection for a right knee disability 
in a June 1989 decision.  The Veteran did not file a timely 
appeal, and the decision became final.  38 U.S.C.A. 
§ 7105(c).  The Veteran filed a June 2007 petition to reopen 
the claim for new and material evidence.  

The evidence of record prior to the June 1989 RO decision 
included service treatment records and a March 1987 VA 
examination.  Although service treatment records referenced 
complaints and treatment for right knee pain, the March 1987 
VA examination did not show any present right knee 
disability.  The basis for the denial was that residuals of a 
right knee injury were not found on the March 1987 
examination, and osteochondroma was a developmental disorder.  

Evidence received since the June 1989 RO decision includes 
lay statements by the Veteran and his wife.  The additionally 
received evidence is "new" in the sense that it was not 
previously before agency decision makers.  Further, the 
credibility of these statements is presumed (see Justus).  
However, none of this evidence is "material" for purposes of 
reopening the claim for service connection for a right knee 
disorder.  These statements merely repeat the earlier 
assertions of the Veteran that he developed a "bad knee" in 
service while doing P.T., and the knee still gave him 
problems.  (see VA Form 21-526e received in December 1986).  
These statements do not address the basis of the prior 
denial, which as that was that residuals of a right knee 
injury were not found on the last examination.  

Aside from the fact that the Veteran's and his wife's 
assertions are, essentially, cumulative of such other 
assertions as were previously of record, the Board emphasizes 
that, as the Veteran is a layperson without the appropriate 
medical training or expertise to render an opinion on a 
medical matter, neither is competent, on the basis of 
assertions, alone, to provide probative (i.e., persuasive) 
evidence on a medical matters- such as the etiology of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Therefore, where, as here, the claim turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim. See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the June 
1989 rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim. 

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a right knee disorder has not been received.  
As such, the requirements for reopening the claim are not 
met, and the June 1989 denial of the claim for service 
connection for a right knee disorder remains final.  As the 
Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The new and material evidence not having been submitted, the 
request to reopen the claim for service connection for a 
right knee disability is denied.



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


